Case: 18-10273        Date Filed: 08/22/2019      Page: 1 of 26


                                                                   [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 18-10273
                               ________________________

                                4:17-cr-00010-MW-CAS-1



UNITED STATES OF AMERICA,

                                                                       Plaintiff - Appellee,

                                            versus


DARRYL A. WILLIAMS,
                                                                     Defendant – Appellant.

                               ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            ________________________

                                     (August 22, 2019)

Before ROSENBAUM, BRANCH, and HIGGINBOTHAM,* Circuit Judges.

PER CURIAM:




*
  Honorable Patrick E. Higginbotham, Senior United States Circuit Judge for the Fifth Circuit,
sitting by designation.
                  Case: 18-10273        Date Filed: 08/22/2019   Page: 2 of 26


          Darryl Williams appeals his convictions for a scheme to commit bank fraud

and making a materially false statement to a financial institution. On appeal,

Williams argues that the district court: (1) erred in denying his motion for a

judgment of acquittal on Count 2 because his misrepresentations of employment

and income were not “for the purpose of influencing” the lending decision; (2)

erred in denying his motion for a judgment of acquittal on Counts 7, 9, and 10

because he never submitted a loan “application” under § 1014; (3) erred in denying

his motion for a judgment of acquittal on Count 6 based on constructive

amendment of the indictment, which he argues rendered the indictment invalid; (4)

erred in granting the government’s motion in limine and precluding him from

introducing evidence and argument that his payment history rendered his false

statements immaterial; and (5) abused its discretion in denying his request to

require the jury to identify unanimously which false statement or statements

supported each count of the indictment. For the following reasons, we affirm.

                                                    I.

          On February 7, 2017, a grand jury indicted Williams. Count 1 of Williams’s

indictment charged him with bank fraud, in violation of 18 U.S.C. § 1344,1 and the



1
    In its entirety, 18 U.S.C.A. § 1344 provides:


                                                     2
                  Case: 18-10273        Date Filed: 08/22/2019        Page: 3 of 26


remaining counts of the ten-count indictment were for making materially false

statements to a financial institution in violation of 18 U.S.C. §§ 1014 2 and 2.3 For

Counts 2, 6, 7, 9, and 10 (about which Williams makes specific arguments on

appeal), the indictment was based on the allegation that he had provided false

employment and income information in loan and credit applications he submitted




         Whoever knowingly executes, or attempts to execute, a scheme or artifice--

                 (1) to defraud a financial institution; or

                 (2) to obtain any of the moneys, funds, credits, assets, securities, or other
                 property owned by, or under the custody or control of, a financial institution,
                 by means of false or fraudulent pretenses, representations, or promises;

         shall be fined not more than $1,000,000 or imprisoned not more than 30 years, or both.

The indictment referenced § 1344 generally, but the government proceeded under § 1344(2), not
§ 1344(1).
2
 In relevant part, 18 U.S.C.A. § 1014 criminalizes the conduct of “[w]hoever knowingly makes
any false statement or report, or willfully overvalues any land, property or security, for the
purpose of influencing in any way the action of . . . a Federal credit union . . . upon any
application, advance, discount, purchase, purchase agreement, repurchase agreement,
commitment, loan, or insurance agreement or application for insurance or a guarantee, or any
change or extension of any of the same.”
3
    18 U.S.C. § 2 provides:
         (a) Whoever commits an offense against the United States or aids, abets, counsels,
         commands, induces or procures its commission, is punishable as a principal.

         (b) Whoever willfully causes an act to be done which if directly performed by him
         or another would be an offense against the United States, is punishable as a
         principal.

Section 2 does not establish an independent offense, and “provides no penalty, but only abolishes
the distinction between common law notions of ‘principal’ and ‘accessory.’” United States v.
Kegler, 724 F.2d 190, 200 (D.C. Cir. 1983).
                                                3
              Case: 18-10273     Date Filed: 08/22/2019    Page: 4 of 26


to Envision Credit Union (“ECU”): Count 2 was for his false statement to obtain a

“member Credit Application for $500”; Count 6 was for his false statement on his

loan application for a $9,000 loan; Count 7 was for a false statement on his loan

application for a $5,000 loan; Count 9 was for his false statement on a loan

application for “an approximately $84,221 loan”; and Count 10 was for his false

statement on an application for a $5,000 line of credit.

      Before trial, the government filed a motion in limine to exclude evidence

regarding Williams’s good payment history as being irrelevant to any defense to 18

U.S.C. § 1344(2).

      The government also filed a notice of error in the indictment, stating that

there was a numerical error in Count 6 of the indictment. The government noted

that Count 6 charged Williams with making false statements in a loan application

submitted to ECU on or about July 10, 2012, for a $9,000 loan. The government

explained that it expected to establish at trial that the loan application was made on

or about July 10, 2012, but it was to request a loan of approximately $17,000, and

was part of a series of related loan applications containing false statements that

culminated in Williams submitting another loan application which ECU approved

on or about August 3, 2012, for approximately $5,000. The government noted that




                                          4
              Case: 18-10273    Date Filed: 08/22/2019    Page: 5 of 26


it provided the defense with discovery relating to these loan application documents

on multiple occasions.

      Williams filed a motion to dismiss Counts 2, 6, 7, 9, and 10. At the pre-trial

hearing, the district court granted the government’s motion in limine over

Williams’s objection, and denied Williams’s motion to dismiss. The court stated

that his objections to the sufficiency of the evidence and other arguments were

defenses he could raise at trial. The court ruled that Williams could elicit some

evidence regarding his timely payments on the loans, but expressly prohibited him

from arguing that his payments constituted a defense to the charges.

      At trial, the jury heard testimony from the FBI agent who interviewed

Williams, as well as testimony from ECU employees. After the government rested,

Williams moved for a judgment of acquittal as to Counts 2, 6, 7, 9, and 10. The

court ultimately denied the motion, and the jury subsequently found Williams

guilty on all counts. After Williams renewed his motion for a judgment of acquittal

in writing, the court again denied the motion, noting that the arguments in the

renewed motion were essentially the same as those raised at trial, and the motion

was denied for the reasons previously stated on the record. The court sentenced

Williams to one day of imprisonment, as to each count, concurrently, with credit

for time served, and five years of supervised release. Williams timely appealed.

                                          5
                Case: 18-10273   Date Filed: 08/22/2019    Page: 6 of 26


                                          II.

      Williams challenges the district court’s denial of his motion for judgment of

acquittal on five grounds. He argues that the evidence at trial was legally

insufficient to support the jury’s verdict, that the Government’s proof

constructively amended the indictment, that the trial court should have allowed

him to argue that he was not guilty on account of his timely payments on the loan,

and that the jury instructions should have required unanimous agreement about

which false statement or statements Williams had made in support of the loan

applications.

      “We review de novo the denial of a motion for judgment of acquittal,

viewing the evidence in the light most favorable to the government and drawing all

reasonable inferences in favor of the jury’s verdict.” United States v. Martin, 803
F.3d 581, 587 (11th Cir. 2015). “The test for sufficiency of the evidence is

identical, regardless of whether the evidence is direct or circumstantial, but if the

government relied on circumstantial evidence, reasonable inferences, not mere

speculation, must support the conviction.” Id. (internal quotation marks omitted).

The verdict must be affirmed unless there is no reasonable construction of the

evidence from which the jury could have found the defendant guilty beyond a

reasonable doubt. Id. at 1319–20. A jury is “free to choose among the reasonable


                                           6
              Case: 18-10273     Date Filed: 08/22/2019    Page: 7 of 26


constructions of the evidence.” Id. at 1320. It is therefore not necessary that the

evidence “exclude every reasonable hypothesis of innocence or be wholly

inconsistent with every conclusion except that of guilt.” Id. Credibility

determinations are left to the jury. United States v. Flores, 572 F.3d 1254, 1263

(11th Cir. 2009).

      This Court reviews de novo whether a constructive amendment to an

indictment occurred. United States v. Gutierrez, 745 F.3d 463, 473 (11th Cir.

2014).

      Generally, when we review a district court’s grant of a motion in limine, our

standard of review is abuse of discretion. United States v. Harrison, 534 F.3d
1371, 1373 (11th Cir. 2008). When a district court rules on a motion in limine

based on a conclusion of law, however, we review the court’s legal conclusion de

novo. United States v. Thompson, 25 F.3d 1558, 1563 (11th Cir. 1994). “If a

defendant offers no relevant evidence to support a defense, the court may properly

bar its presentation at trial.” United States v. Anton, 546 F.3d 1355, 1357 (11th Cir.

2008).

      “This court reviews a district court’s rejection of a proposed jury instruction

for abuse of discretion,” and will reverse only if “left with a substantial and

ineradicable doubt as to whether the jury was properly guided in its deliberations.”

                                           7
              Case: 18-10273    Date Filed: 08/22/2019    Page: 8 of 26


Roberts & Schaefer Co. v. Hardaway Co., 152 F.3d 1283, 1295 (11th Cir. 1998)

(quoting Carter v. DecisionOne Corp., 122 F.3d 997, 1005 (11th Cir. 1997)). “We

review the legal correctness of a jury instruction de novo.” United States v.

Prather, 205 F.3d 1265, 1270 (11th Cir. 2000).

   A. Count 2: Sufficiency of the Evidence

      First, Williams attacks his conviction on Count 2, under 18 U.S.C. §§ 1014

and 2, for false statements he made to obtain a $500 secured pledge loan, secured

with his own funds, from ECU. Williams argues that a conviction requires the jury

to find his false statements about his job and income were “for the purpose of

influencing” the lending decision, see 18 U.S.C. § 1014, and that no reasonable

jury could have found his statements were for that purpose because his

misrepresentations about his income and employment were irrelevant to his

qualification for a loan secured by his own funds. Thus, he argues, the statements

could not have been made “for the purpose of influencing the lending decision.”

      Here, a reasonable jury could have decided that Williams made the false

statements about his income for the purpose of influencing ECU’s decision to

approve the sought loan. As Williams himself told a federal agent, in a recorded

interview played for the jury, he made the misrepresentation related to Count 2

because he thought he might not get the loan if he told the truth. In other words,


                                          8
             Case: 18-10273     Date Filed: 08/22/2019   Page: 9 of 26


Williams made the misrepresentation for the purpose of influencing ECU’s lending

decision.

      Further, and as Williams admits, an employee of ECU testified that the

applicant’s employment and income are still relevant to the lending decision. The

ECU witness testified that he would not have approved a pledge loan for an

applicant with no income, and that if he had known that Williams was unemployed

at the time Williams applied for the pledge loan, ECU would not have given him

the loan. Williams knew that the application asked for employment and income

information, and his awareness of the content of the application also supported the

jury’s conclusion that he had the purpose of influencing ECU’s lending decision

when he gave false information. Because there is a reasonable construction of the

evidence that supports a guilty verdict, the verdict must be affirmed. See Godwin,
765 F.3d at 1319–20.

   B. Counts 7, 9, & 10: Sufficiency of the Evidence

      Next, Williams challenges the district court’s denial of his motion for

judgment of acquittal on Counts 7, 9, and 10, which were brought under 18 U.S.C.

§§ 1014 and 2. With regard to Count 7, Williams applied for an increase in his

ECU credit card limit by telephone, and ECU employees filled out the information

on the form for him. Although the increase was approved, he never signed the loan


                                         9
               Case: 18-10273        Date Filed: 08/22/2019       Page: 10 of 26


application, which was not prepared until after the loan was approved.4 Similarly,

regarding Count 9, Williams applied in person for a vehicle loan, and did not sign

the resulting loan agreement. And for Count 10, Williams confirmed his

employment and income information orally with ECU when he applied for a

personal line of credit, but again did not sign the closing documents. Williams

argues that he could not have made a false statement on a loan “application” within

the meaning of 18 U.S.C. § 1014, since ECU would not have dispersed the loan

until he signed the documents. Thus, he argues, because he never signed the loan

documents that were required to disburse the loan or increase his credit limit, his

misrepresentations at issue in Counts 7, 9, and 10 do not, on their own, violate §

1014.

        We begin with the text of the statute. Section 1014 makes it a crime to

“knowingly make[ ] any false statement . . . for the purpose of influencing in any

way the action of . . . any institution [such as ECU] . . . upon any application . . .

[or] loan.” 18 U.S.C. § 1014. As we have previously observed, “Section 1014 is

written in the disjunctive” and prohibits both “misstatements in an ‘application . . .


4
  Although the briefing on this issue refers to Count 6, not Count 7, Williams filed a notice with
this Court on April 3, 2019, clarifying that his motion on this ground pertained to Counts 7, 9,
and 10. The trial transcript also reveals that he made the motion on this ground with respect to
Count 7, not Count 6, and specifically referenced the testimony of Lori Halbert, who was the
member service representative who spoke with Williams on the phone when he applied for the
credit limit increase and provided false information; that conversation was the basis for Count 7.
                                                  10
              Case: 18-10273     Date Filed: 08/22/2019    Page: 11 of 26


or loan’ (emphasis added), not merely an application for a loan.” United States v.

Greene, 862 F.2d 1512, 1514 n.2 (11th Cir. 1989).

       We first turn to “any false statement.” This language in § 1014 is very broad,

and there is nothing in the text that allows us to read the statute as limited to “any

false written statement.” “[C]ourts must presume that a legislature says in a statute

what it means and means in a statute what it says there.” Conn. Nat’l Bank v.

Germain, 503 U.S. 249, 253–54 (1992); Marx v. Gen. Revenue Corp., 568 U.S.
371, 388 (2013). We will not read into the statute a requirement that is not found in

the text. Cf. W. Union Tel. Co. v. State of Kansas ex rel. Coleman, 216 U.S. 1, 44

(1910) (“We are not at liberty to read into the statute terms not found therein or

necessarily implied . . . .”).

       We next turn to the term “upon any application.” Here again the plain text of

the statute is dispositive. The statutory language does not allow us to rewrite that

phrase as “upon any signed application.” And as the government points out, the

application process at ECU is triggered whenever (and however) the potential

borrower submits application information to the credit union. The plain language

of § 1014 supports Williams’s convictions for making false statements to influence

ECU the moment he initiated the loan application process, orally or otherwise.

Accordingly, we agree with those circuit courts that have found that “both oral and

                                          11
             Case: 18-10273     Date Filed: 08/22/2019    Page: 12 of 26


written statements are covered by the statute,” and “it is not necessary that the false

statement be an ‘application’ in and of itself.” United States v. Zwego, 657 F.2d
248, 250 (10th Cir. 1981).

      This precise question—whether “any false statement . . . upon any

application” in § 1014 includes unsigned forms like the ones involved in these

counts—appears to be an issue of first impression in this Circuit. Other circuits

have reached different results based on the particular facts of each case. The

Second, Fifth, and Tenth Circuits have held that oral statements can constitute a

violation of § 1014, and no formal signed application is necessary. See United

States v. Huntress, 956 F.2d 1309, 1317–18 (5th Cir. 1992); United States v.

Zwego, 657 F.2d 248, 249–50 (10th Cir. 1981); United States v. Sackett, 598 F.2d
739, 740–41 (2d Cir. 1979).

      Williams, however, distinguishes those cases because each financial

institution in question either did not enforce its policy requiring a signed form to

approve or disburse the loan or did not have such a policy in the first place. He

instead relies on the Ninth Circuit’s decision in United States v. Sorensen, 179 F.3d
823 (9th Cir. 1999), in which the court held that false statements on an unsigned

loan application form were not sufficient to meet the elements of § 1014 if the

policies of the financial institution require a signature before making the lending

                                          12
               Case: 18-10273    Date Filed: 08/22/2019    Page: 13 of 26


decision. Id. at 825–26. In that case, the court concluded that the government had

not established that the defendant made false statements for the purpose of

influencing the action of the bank “upon any application,” as required by § 1014.

Id.

        To the extent Sorensen held that a violation of § 1014 can only occur if the

defendant has completed all steps necessary for the financial institution to approve

and disburse the loan, we disagree with that decision. We note, however, that

Sorensen was explicitly narrow in its holding and looked to the financial

institution’s definition of “application” to determine if the conduct in question met

the elements of § 1014. See Sorensen, 179 F.3d at 826 n.4 (“[W]e are not holding

that the making of false statements on an unsigned application can never violate

section 1014. . . . The lack of a signature is relevant in this particular case because

the [financial institution in question] defines an application as a signed form.”).

        Accordingly, we affirm Williams’s convictions on Counts 7, 9, and 10 on

this ground.

      C. Count 6: Constructive Amendment of the Indictment
        Williams also argues that the government constructively amended its

indictment with respect to Count 6, which charged him with violating 18 U.S.C. §§

1014 and 2, and that the court should have granted his motion for a judgment of


                                           13
                Case: 18-10273   Date Filed: 08/22/2019   Page: 14 of 26


acquittal on that count. Before trial, the government notified Williams and the

court that there was a numerical error in Count 6 of the indictment. While the

indictment alleged that the false statements charged in that count had been in

support of a July 10, 2012 application for a $9,000 loan, the loan application made

on that date was actually for “a loan of approximately $17,000.” The government

explained that the application was “part of a series of related loan applications

containing false statements that culminated in the defendant” submitting an

application on or about August 3, 2012 for about $5,188.67, which the bank

approved. Williams argues that the different date and amount of the loan constitute

an entirely distinct offense. The government argues that Williams still made an

“application” for a loan on August 10, whether or not the loan was consummated

on that date, and that the amount of the request was immaterial. Thus, the

government says, no element of the offense was broadened by the correction, and

the variance from the indictment was harmless.

      When the trial court permits a deviation from the indictment, the following

issue arises:

      A fundamental principle stemming from [the Fifth Amendment] is that
      a defendant can only be convicted for a crime charged in the indictment.
      It would be fundamentally unfair to convict a defendant on charges of
      which he had no notice. Two types of problems can arise as a result of
      a trial court’s deviation from an indictment. When a defendant is
      convicted of charges not included in the indictment, an amendment of
                                          14
             Case: 18-10273     Date Filed: 08/22/2019    Page: 15 of 26


      the indictment has occurred. If, however, the evidence produced at trial
      differs from what is alleged in the indictment, then a variance has
      occurred. The distinction between an amendment and a variance is
      important in that an amendment is per se reversible error, while a
      variance requires the defendant to show that his rights were
      substantially prejudiced by the variance in order to be entitled to a
      reversal.
United States v. Keller, 916 F.2d 628, 633 (11th Cir. 1990). “[T]he proper

distinction between an amendment and a variance is that an amendment occurs

when the essential elements of the offense contained in the indictment are altered

to broaden the possible bases for conviction beyond what is contained in the

indictment.” Id. at 634. In contrast, “[a] variance occurs when the facts proved at

trial deviate from the facts contained in the indictment but the essential elements of

the offense are the same.” Id. Thus, we must determine whether the deviation at

issue here is either a constructive amendment or a variance. If it is a constructive

amendment, we must reverse. Otherwise, we must determine “(1) whether a

material variance did indeed occur; and (2) whether the appellants suffered

substantial prejudice as a result of the variance.” United States v. Champion, 813
F.2d 1154, 1166 (11th Cir. 1987).

      Section 1014 requires evidence that a defendant (1) knowingly (2) made a

false statement or report (3) for the purpose of influencing the action of a financial

institution upon any application. See 18 U.S.C. § 1014; Williams v. United States,


                                          15
               Case: 18-10273       Date Filed: 08/22/2019       Page: 16 of 26


458 U.S. 279, 284 (1982). The government argues that it did not change the date of

the offense from what was charged in the indictment. We agree. As we observed in

the preceding section, Williams’s false representations in support of a loan

application on July 10 violated the plain language of the statute whether or not he

signed the bank’s form on that date. 5 As for the dollar amount of the loan

involved, the statute contains no monetary amount requirement, so the amount of

the alleged fraud is not an essential element of the offense. As long as the

indictment contained the essential elements of the crime charged, the particular

offense conduct of which the defendant was convicted is identifiable, and the

defendant was not prejudiced by the deviation from the indictment, no constructive

amendment occurred, and therefore there is no per se reversible error. Cf. United

States v. Narog, 372 F.3d 1243, 1247–48 (11th Cir. 2004) (finding constructive

amendment due to a broadening of the possible bases for conviction). Thus, the

district court was correct in concluding that the changes did not constitute a

constructive amendment.

       We then turn to the question of whether a material variance occurred, and

whether Williams “suffered substantial prejudice as a result.” Champion, 813 F.2d
5
 We also note the date of the conduct is not an essential element of the offense. Cf. Champion,
813 F.2d at 1168 (treating a change of date as a potential variance but holding that “[w]hen the
prosecution uses the ‘on or about’ designation, proof of a date reasonably near to the specified
date is sufficient.”).
                                                16
               Case: 18-10273       Date Filed: 08/22/2019      Page: 17 of 26


at 1166. Where a deviation from the indictment does not result in prejudice, we do

not have to consider materiality. In Champion, we determined that a deviation

from the indictment is immaterial if it does not prejudice the defendant’s

substantial rights. Champion, 813 F.2d 1154, 1168 (11th Cir. 1987) (“Any variance

in this case is therefore immaterial because [the defendant] has failed to

demonstrate any prejudice to his substantial rights.”). Prejudice occurs “where the

proof at trial differed so greatly from the charges in the indictment that the

defendant was unfairly surprised and had an inadequate opportunity to prepare a

defense.” United States v. Caporale, 806 F.2d 1487, 1500 (11th Cir. 1986)

(citations omitted); see also United States v. Reed, 887 F.2d 1398, 1403 (11th Cir.

1989) (“There is nothing to indicate that differences between the dates in the

indictment and the notice of the charges undermined Appellant’s right to proper

notice of the charge or exposed him to the danger of a second prosecution for the

same offense.”).6

       Even if Williams is correct that there was a deviation from the indictment in

the date of the alleged offense and amount of the loan at issue, he has suffered no

prejudice. Because discovery regarding the entire sequence of events relating to


6
  Caporale holds that prejudice can also occur “where there are so many defendants and so many
separate conspiracies before the jury that there is a substantial likelihood that the jury would
transfer evidence from one conspiracy to a defendant involved in another conspiracy,” but that
circumstance is not applicable here. Caporale, 806 F.2d at 1500.
                                                  17
             Case: 18-10273     Date Filed: 08/22/2019    Page: 18 of 26


Count 6 was provided and labeled as relating to Count 6, and because there was no

confusion as to which initial loan application was at issue, Williams has not shown

that he “was unfairly surprised and had an inadequate opportunity to prepare a

defense” due to any variance in the date or monetary amount proved at trial.

Caporale, 806 F.2d at 1500; see also Reed, 887 F.2d at 1403 (“Ordinarily, a

variance between the date alleged and the date proved will not trigger reversal as

long as the date proved falls within the statute of limitations and before the return

of the indictment.”).

      Thus, the district court did not err in denying the motion for a judgment of

acquittal on this ground.

   D. Exclusion of Williams’s Arguments Regarding Payments on Loans

      With regard to Count 1, which charged Williams with violating 18 U.S.C. §

1344(2), Williams argues that the district court erred by precluding him from

arguing that his good payment history was a defense to the charge. Specifically, he

asserts that he should have been allowed to argue that he did not “obtain [the loans]

by means of false or fraudulent pretenses” under the statute because his prior good

payment history, and not his false statements, was the “mechanism naturally

inducing” ECU’s decision to approve the loans. See Loughrin v. United States, 573
U.S. 351, 363 (2014).


                                          18
             Case: 18-10273      Date Filed: 08/22/2019    Page: 19 of 26


      18 U.S.C. § 1344(2) makes it a crime to “knowingly execute[], or attempt[]

to execute, a scheme or artifice . . . to obtain any of the moneys, funds, credits,

assets, securities, or other property owned by, or under the custody or control of, a

financial institution, by means of false or fraudulent pretenses, representations, or

promises.” As an initial matter, unlike § 1344(1), the plain language of § 1334(2)

does not require an intent to defraud; rather it requires that a defendant obtain bank

property “by means of” a misrepresentation. Loughrin, 573 U.S. at 353 (“The

question presented is whether the Government must prove that a defendant charged

with violating [18 U.S.C. § 1344(2)] intended to defraud a bank. We hold that the

Government need not make that showing.”). Section 1334(2) simply requires that

the defendant acquire bank property “by means of” a misrepresentation. Id. at 362–

63. The “by means of” phrase “typically indicates that the given result (‘the end’)

be achieved, at least in part, through the specified action, instrument, or method

(‘the means’), such that the connection between the two is more than oblique,

indirect, or incidental.” Id. at 363. Section 1344(2)’s “by means of” language is

satisfied when the defendant’s false statement is the “mechanism naturally

inducing” a bank to part with money in its control. Id.

      Williams argues that the district court improperly prohibited him from

arguing that his good payment history, and not his false statements, was the

                                          19
             Case: 18-10273      Date Filed: 08/22/2019   Page: 20 of 26


“mechanism naturally inducing” the loan approval. He misconstrues the district

court’s decision. The record does not indicate that the district court precluded

Williams from arguing that his prior payment history was the impetus for granting

the loans, rendering his false statements about his employment and income

immaterial. In fact, the district court explicitly allowed Williams to talk about how

ECU made its lending decisions, stating that “you can certainly talk about the

process [of making loans] and you can cross-examine them about the process.”

And Williams admits that the court allowed him to present evidence of his good

loan payment history at trial.

      Instead, the district court correctly excluded the argument that by paying off

the loans after they were granted, Williams lacked intent to defraud ECU when he

acquired the loans. As intent to defraud is not an element of 18 U.S.C. § 1344(2), it

is not a permissible defense. Loughrin, 573 U.S. at 353. Thus, it would have been

legally improper for Williams to raise his subsequent repayment of the loans as a

defense to the false statement charges. Moreover, to the extent that Williams

contends that he should have been allowed to argue that he was not guilty because

ECU had relied on his payment history rather than his false statements in making

its lending decisions, the district court also would have been correct to exclude that

argument. As we have previously held, the financial institution’s actual reliance on

                                          20
             Case: 18-10273     Date Filed: 08/22/2019    Page: 21 of 26


the false representations is not necessary to make those statements material. United

States v. Gregg, 179 F.3d 1312, 1315 (11th Cir. 1999). Accordingly, we affirm the

district court’s grant of the government’s motion in limine.

   E. Jury Instructions

      As a final matter, Williams argues that for all counts the district court’s jury

instructions should have required the jury to make a unanimous finding on the

precise false representation that gave rise to the findings of guilt under 18 U.S.C.

§§ 1344(2), 1014. Specifically, he argues that under § 1014 the element “makes

any false statement or report” can be “categorized as ‘any false representation,’” so

the jury should have been required to agree unanimously on which of the alleged

representations (i.e., name of employer, dates of employment, or income)

constituted the false representation. Similarly, Williams argues that the phrase “by

means of false or fraudulent pretenses, representations, or promises” in § 1344(2)

requires the jury to agree unanimously as to which false representation constituted

that element of the crime. In response, the government argues that the jury was

required to determine unanimously only that Williams made some false statement

with the requisite knowledge; that is, there was no requirement that the jurors agree

unanimously to the specific falsehood.




                                          21
             Case: 18-10273     Date Filed: 08/22/2019    Page: 22 of 26


      Williams’s proposed jury instruction for Count 1 read “You must be

unanimous as to the false representation or representations [that] constituted the

scheme to obtain money[ies] or funds” (second alteration in original). [Doc. 63].

For the remaining counts, his proposal would have instructed the jury that “You

must be unanimous as to the false statement the defendant made.” His proposed

verdict form would have required the jury to select which of employment status,

employer, length of employment, or salary constituted the false representation for

Count 1, and which of employer, length of employment, and income constituted

the false representation for each of the remaining counts.

      Williams relies on United States v. Gipson, 553 F.2d 453, 458–59 (5th Cir.

1977), in which the former Fifth Circuit concluded that the defendant’s right to a

unanimous verdict was infringed. In its analysis, the six prohibited acts listed in 18

U.S.C. § 2313 (sale or receipt of stolen vehicles) fell into two distinct conceptual

groupings. The court held that the two groupings were sufficiently different that a

jury finding of the actus reus element of the offense would not be unanimous if

some of the jurors thought the defendant committed only an act in the first group,

while others thought he committed only an act in the second group. See id. at 458–

59.




                                          22
             Case: 18-10273     Date Filed: 08/22/2019    Page: 23 of 26


      The Supreme Court declined to endorse Gipson’s method in Schad v.

Arizona, 501 U.S. 624, 635 (1991), because the approach, which utilized “distinct

conceptual groupings,” was “too indeterminate to provide concrete guidance to

courts faced with verdict specificity questions.” See also United States v.

Verbitskaya, 406 F.3d 1324, 1334 (11th Cir. 2005) (noting that Schad “discredited”

Gipson).

      In Richardson v. United States, 526 U.S. 813 (1999), the Supreme Court

offered further guidance on what a jury must determine unanimously. There, the

Supreme Court was faced with a continuing criminal enterprise statute (21 U.S.C.

§ 848(a)) that required the government to prove a “series of violations.” The

question before the Court was whether the term “series of violations” refers to a

single element or several elements. Specifically, if the term constitutes a single

element, the jury need only agree that the defendant committed at least three of the

underlying crimes, but need not agree on which three he committed. In contrast, if

each violation in the series is an element of the crime, the jury must agree

unanimously as to which three crimes he committed. Richardson, 526 U.S. at 818.

      The Court in Richardson determined that each “violation” in the list was an

element of the crime, and thus the jury must be unanimous when deciding which

violations the defendant committed. Id. at 824. But the Court reiterated that “a

                                          23
              Case: 18-10273       Date Filed: 08/22/2019      Page: 24 of 26


federal jury need not always decide unanimously which of several possible sets of

underlying brute facts make up a particular element, say, which of several possible

means the defendant used to commit an element of the crime.” Id. at 817. The

Court continued:

       Where, for example, an element of robbery is force or the threat of
       force, some jurors might conclude that the defendant used a knife to
       create the threat; others might conclude he used a gun. But that
       disagreement—a disagreement about means—would not matter as long
       as all 12 jurors unanimously concluded that the Government had proved
       the necessary related element, namely, that the defendant had
       threatened force.
Id. at 817.7 Simply put, although a jury must decide unanimously that the

government has proved each element of a crime, it need not agree unanimously as

to which of several means the defendant used to commit each element. Id.

       Here, the district court instructed the jury that a conviction on Count One

required them to determine unanimously that Williams “knowingly carried out or

attempted to carry out a scheme to get money” from ECU “by means of false or

fraudulent pretenses, representations, or promises about a material fact.” As with

the hypothetical knife or gun as “means” of threat of force contemplated in


7
  Thereafter, we addressed whether a jury was required to agree unanimously on the theory of
how an extortion affected interstate commerce in convicting a defendant under the Hobbs Act.
Verbitskaya, 406 F.3d at 1328, 1334. Addressing the defendant’s reliance on Gipson, we
concluded that Gipson was discredited by the Supreme Court’s decision in Schad, and therefore,
the district court did not need to instruct the jury to agree unanimously on which theory
supported the verdict. Id. at 1334.
                                                   24
             Case: 18-10273     Date Filed: 08/22/2019   Page: 25 of 26


Richardson, 526 U.S. at 817, Williams’s statements regarding his income, his

employer, and his length of employment were the possible “means” that the

government submitted to prove the element of a false representation. The jury was

not required to agree unanimously as to which of these factors constituted the false

representation the government had to prove, as long as the jury unanimously

concluded that Williams had made a false representation. See id.

      Similarly, the district court instructed the jury that Williams could be found

guilty of each of the remaining counts only if they unanimously agreed that he

“made a false statement or report” and “did so knowingly and with intent to

influence an action of” ECU regarding an application. Once again, Williams’s

statements regarding his income, his employer, and his length of employment were

each possible “means” of making a false statement or report, so the jury was not

required to decide unanimously as to which statement was false. Instead, they only

had to agree that he committed that element of the crime—making a false

statement. See Richardson, 526 U.S. at 817.

      Thus, the district court did not abuse its discretion in denying Williams’s

request for a jury instruction requiring unanimity on the specific false statement

relevant to each count.




                                         25
               Case: 18-10273   Date Filed: 08/22/2019   Page: 26 of 26


                                       III.

      Because we conclude that the district court did not err, we affirm Williams’s

convictions.

      AFFIRMED.




                                         26